            Case 4:20-cv-00169-JTR Document 13 Filed 11/13/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ATLAS MELVIN PAYNE, JR.                                                              PLAINTIFF

V.                                 NO. 4:20CV00169-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1                                 DEFENDANT

                                              ORDER

I.     Introduction:

         Plaintiff, Atlas Melvin Payne, Jr. (“Payne”), applied for supplemental

security income benefits on March 22, 2017, alleging disability beginning on

January 1, 2012. (Tr. at 17). On February 27, 2019, after conducting a hearing, the

Administrative Law Judge (AALJ@) denied Payne’s application for benefits. (Tr. at

26). The Appeals Council denied his request for review, making the ALJ’s denial of

Payne’s application for benefits the final decision of the Commissioner. (Tr. at 1).

         For the reasons stated below, the Court 2 affirms the decision of the

Commissioner.

II.     The Commissioner=s Decision:



1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social
Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted
as the Defendant.
2
    The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
          Case 4:20-cv-00169-JTR Document 13 Filed 11/13/20 Page 2 of 7




        The ALJ found that Payne had not engaged in substantial gainful activity since

the application date of March 22, 2017.3 (Tr. at 19). At Step Two, the ALJ found

that Payne had the following severe impairments: chronic kidney disease, gout,

hyperlipidemia, essential hypertension, and degenerative disc disease of the lumbar

spine. Id.

        After finding that Payne’s impairments did not meet or equal a listed

impairment (Tr. at 19), the ALJ determined that Payne had the residual functional

capacity (“RFC”) to perform work at the light exertional level, except he could only

occasionally stoop and/or crouch. (Tr. at 20).

        The ALJ found that Payne was unable to perform any past relevant work. (Tr.

at 24). Relying upon the testimony of a Vocational Expert (“VE”), the ALJ found

that, based on Payne’s age, education, work experience and RFC, jobs existed in

significant numbers in the national economy which he could perform, including

work as a tune-up mechanic. (Tr. at 26). Thus, the ALJ concluded that Payne was

not disabled. Id.

III.   Discussion:

        A.    Standard of Review

        The Court=s function on review is to determine whether the Commissioner=s

3
 For supplemental security income claims, the relevant time-period begins on the application date. (Tr. at
17).
                                                    2
         Case 4:20-cv-00169-JTR Document 13 Filed 11/13/20 Page 3 of 7




decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. ' 405(g). While Asubstantial evidence@ is that which a reasonable

mind might accept as adequate to support a conclusion, Asubstantial evidence on the

record as a whole@ requires a court to engage in a more scrutinizing analysis:

      A[O]ur review is more than an examination of the record for the
      existence of substantial evidence in support of the Commissioner=s
      decision; we also take into account whatever in the record fairly
      detracts from that decision.@ Reversal is not warranted, however,
      Amerely because substantial evidence would have supported an
      opposite decision.@

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

      The United States Supreme Court recently held that “whatever the meaning

of ‘substantial’ is in other contexts, the threshold for such evidentiary sufficiency [in

Social Security Disability cases] is not high. Substantial evidence…is more than a

mere scintilla. It means—and means only—such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.

Ct. 1148, 1154 (2019).

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,
                                           3
        Case 4:20-cv-00169-JTR Document 13 Filed 11/13/20 Page 4 of 7




784 F.3d. at 477.

      B. Payne=s Arguments on Appeal

      Payne contends that substantial evidence does not support the ALJ=s decision

to deny benefits. He argues that: (1) the ALJ erred by discounting the opinion of Dr.

Charles Howard, M.D. (Payne’s PCP); and (2) the ALJ did not properly evaluate

Payne’s subjective complaints.

      Payne, who was 54 years old at the time of the hearing, complained of back

pain that radiated into his legs and interfered with daily activities. A lumbar MRI

did show severe degenerative disc disease with stenosis and nerve root

encroachment. (Tr. at 369). However, at numerous clinic visits, he was in no

apparent distress, had normal gait and station, and normal range of motion in all

muscle groups. (Tr. at 319-320, 324, 328, 363, 400-401). Dr. Howard noted “stable

medical conditions” on March 11, 2016 and December 4, 2017. (Tr. at 349, 451-

452). Most of Payne’s visits to Dr. Howard were for medication refills and lab work.

(Tr. at 340-341, 451). His doctors recommended conservative pain management for

the time-being, including facet injections, which provided some relief. (Tr. at 23,

399). Payne declined to pursue physical therapy. (Tr. at 364). And he did not see a

pain management specialist.

      Payne said he was limited in his activities and had help at home from friends,

                                         4
          Case 4:20-cv-00169-JTR Document 13 Filed 11/13/20 Page 5 of 7




but he lived alone, he could do dishes, he could prepare microwave meals, he could

take care of personal needs, and he could visit with others. (Tr. at 42-47, 243-248).

Such daily activities undermine his claims of disability. Shannon v. Chater, 54 F.3d

484, 487 (8th Cir. 1995).

      Dr. Howard filled out a two-page checkbox form that limited Payne to less

than sedentary work and it said he would miss about four days of work per month.

(Tr. at 355-356). The ALJ found these limitations to be extreme and gave the opinion

little weight. (Tr. at 24). See Prosch v. Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000)(the

ALJ may discount a treating physician’s opinion where he renders inconsistent

opinions that undermine his credibility). Moreover, a conclusory checkbox form,

like Dr. Howard’s, has little evidentiary value when it cites to no medical evidence

and provides little or no elaboration. Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir.

2012).

      Dr. Howard’s statement was inconsistent with his own notes. Clinical

examinations were generally normal and treatment was conservative. Dr. Howard

noted stable conditions. Payne improved with treatment. The Court finds the ALJ’s

evaluation of Dr. Howard’s statement to be consistent with the benign medical

record.

      Payne argues that the ALJ did not properly analyze his subjective complaints.

                                           5
         Case 4:20-cv-00169-JTR Document 13 Filed 11/13/20 Page 6 of 7




When evaluating a claimant's subjective complaints of pain, the ALJ must consider

objective medical evidence, the claimant's work history, and other evidence relating

to (1) the claimant's daily activities; (2) the duration, frequency, and intensity of the

pain; (3) precipitating and aggravating factors; (4) the dosage, effectiveness, and side

effects of medication; and (5) the claimant's functional restrictions. See Schwandt v.

Berryhill, 926 F.3d 1004, 1012 (8th Cir. 2019). An ALJ need not explicitly discuss

each factor, and he may decline to credit a claimant's subjective complaints if the

evidence as a whole is inconsistent with the claimant's testimony. Id. The ALJ

discussed objective findings, medical opinions, treatment, nature of pain, and daily

activities. (Tr. at 19-23). He fulfilled his duty with respect to subjective complaints.

      IV.    Conclusion:

      There is substantial evidence to support the Commissioner=s decision to deny

benefits. The ALJ properly evaluated the medical opinions, and he properly

considered and discussed Payne’s subjective complaints.




                                           6
       Case 4:20-cv-00169-JTR Document 13 Filed 11/13/20 Page 7 of 7




     IT IS THEREFORE ORDERED that the final decision of the Commissioner

is AFFIRMED, and judgment is entered for the Defendant.

     DATED this 13th day of November, 2020.



                                   ___________________________________
                                   UNITED STATES MAGISTRATE JUDGE




                                      7
